Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 03/24/2022. Claims 1-8 and 10-21 are currently pending. Claim 9 is canceled and claim 21 is added new per applicant’s request.
Priority
Current application, US Application No.16/192,584, filed 11/15/2018, claims priority from Provisional Application 62586288, filed 11/15/2017.

Response to Amendment
Applicant's amendment, filed on 03/24/2022, is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks on the objection to the drawings, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks on the objection to the specification, the amendment s is accepted and the previous objections are withdrawn.
Regarding remarks on the objection to the claims, the amendment accompanied is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive because of the following reasons.
 
Applicant argues (see pg. 16 line 10-37) that current application is similar to ‘435 Appeal and because claims of ‘435 Appeal do not preempt the use of such NMR measurements for producing a subterranean formation permeability model, but recite a specific series of steps to solve the problem of creating such a model and the claims are directed to an improvement in a technical field, in particular the field of well logging and geophysical applications, the current application should be patent eligible.
Examiner respectfully submits that the claims of current application appears to preempt a method of performing manipulation of data obtained from drilling operations of accessing a reservoir. A preamble “A method” is not qualified as a meaningful limitation and it even fails to link the judicial exception to a particular operation or the field of use. Only extra solution activities that can be found from the independent claim 1 is receiving multi-channel time series data, which is a standard data collection step, and the rendering the simulation result to a display, which is a standard data display step and both of steps are insignificant. No specific steps can be found in solving the problem of creating such a deep neural network except conclusive statements. Furthermore, an objective evidence of the alleged improvement in a technical field cannot be found in the claims, either. Therefore, the current application cannot be treated as similar to ‘435 Appeal case.

Applicant argues (see pg. 17 line 1-10) that ’269 Appeal case, which is similar to the current application, is determined as patent eligible by the PTAB because "the models can facilitate reservoir simulation to assist in developing real-world recovery methods" and "the models can enable estimating reservoir permeability that is valuable in estimating the amount of recoverable hydrocarbons in-place".
Examiner submits that claims of the current application fails to show the recovery of hydrocarbons. Therefore, the current application cannot be treated as similar to ‘435 Appeal case.

Applicant argues (see pg. 17 line 12 – line 4) that example 38, similar to the current application, is patent eligible at step 2A prong 1 because the claims are not reciting a judicial exception. 
Examiner submits that the claims of example 38 is regarding digital simulation of an analog audio mixer consisting of circuit elements and analog circuit. Example 38 is not an analogous art as the current application and the current application is regarding simulation of the collected data. Therefore, the current application cannot be treated as similar to the example 38.

Applicant argues (see pg. 18 line 5 – line 9) that example 39, similar to the current application, is eligible at step 2A prong 1 because the claim does not recite any judicial exceptions.
Examiner submits that example 39 is directed facial recognition while the claimed training of the neural network which is directed to a mathematical concept, which is used in a computer simulation.
Therefore, the current case is not similar to example 39 and the rejections are maintained.

Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 19 is a computer readable medium which fails to specify excluding transitory signals. (See MPEP 2106.03.I).
Claims 1-8, 10-18 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method comprising: (1.A)
receiving multi-channel time series data of drilling operations for accessing a reservoir; (1.B)
training a deep neural network using the multi-channel time series data to generate a trained deep neural network as part of a computational simulator wherein the deep neural network comprises at least one recurrent unit; (1.C)
simulating a drilling operation using the computational simulator to generate a simulation result in a latent space; (1.D)
reducing dimensionality of the latent space to generate a reduced space; (1.E)
and rendering the simulation result in the reduced space to a display, wherein the simulation result is represented as a future physical state, associated with the drilling operation, with respect to one or more past physical states. (1.F)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are subject to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into (or recite) an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation (1.C) is interpreted by the Examiner as belonging to a combination of Mental Process grouping  and Mathematical Concept grouping as the limitation involves human judgment, observation and evaluation (see also spec. pattern recognition [00159]) and the spec. describes the mathematical concepts (see spec. Pattern Recognition [00159], filtering operation [Fig. 13], deep learning process using optimizer, stochastic gradient descent, transfer function considering computation cost [00158]). DNNs (models) are abstract representations of a physical object or a subject, or a process in a form of geometrical interconnect form (showing mathematical relationship between input and output, see [Fig. 10-12, 14-15]).
The highlighted limitation (1.D) is interpreted as a combination of mathematical concept and the organizing human activities as the limitation includes computation (see spec computational simulator [00218], showing the mathematical relationship between time series data and the simulation result) and the activity of running simulation.
The highlighted limitation (1.E) is interpreted as the mathematical concept as it includes the computation of dimensionality of the latent space, which is an another abstract representation of data space. (See n -dimensional vector [00206], PCA dimensions [00211], a latent space dimension … in range from … 5 to … 60 … from 10 to … 50 [00178]).
The highlighted limitation (1.F) is interpreted as the combination of mental process and mathematical concept as the limitation includes human judgment, observation and evaluation and the spec. shows the mathematical relationship between simulation result representing a future physical state and one or more past physical states (see graphical/geometrical  representation of states [Fig. 20], PAC transform … reduce dimension [00207]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side note: duplicated limitations/elements may not be repeated)
In Claim 1: “A method”, “receiving multi-channel time series data” and “rendering the simulation result to a display”;
In Claim 2 and 18 : “controlling an actual drilling operation using the simulation results”;
In Claim 5: “rendering a graphic of the physical state … to the display within a dimensional space”;
In Claim 11: “rendering an animation of the graphics to the display”;
In Claim 15: “calibrating a controller using the simulation result to generate a calibrated controller”;
In Claim 16: “controlling at least one drilling operation using the calibrated controller”;
In Claim 17: “A system”, “a processor; memory accessible by the processor; processor-executable instructions stored in the memory and executable to instruct the system to”;
As per claim 1, the additional element in the preamble of “A method” is not qualified for a meaningful limitation and even it fails to link the use of the judicial exception to a particular operation or field of use.
The limitations/steps “receiving multi-channel time series data” and “rendering the simulation result to a display” represent a standard data collection step and a standard data display step, respectively, in the art and they only add insignificant extra solution activities to the judicial exception.
As per claim 2 and 18, the limitation/step “controlling an actual drilling operation using the simulation results” is a standard drilling operation step in the art and it is recited in a high level of generality and it only adds insignificant extra solution activity to the judicial exception.
As per claims 5 and 11, the limitation/step “rendering a graphic of the physical state … to the display within a dimensional space” and “rendering an animation of the graphics to the display” represent data display step and only add insignificant extra solution activity to the judicial exception.
As per claims 15 and 16, the limitations/steps “calibrating a controller using the simulation result to generate a calibrated controller” and “controlling at least one drilling operation using the calibrated controller” are standard calibration and controlling operation steps in the art. They are recited in a high level of generality and only add insignificant extra solution activity to the judicial exception.
As per claim 17, the additional element in the preamble of “A system” is not qualified for a meaningful limitation and even fails to link the use of the judicial exception to a particular operation or field of use.
The limitations/elements “a processor; memory accessible to the processor; processor-executable instructions stored in the memory and executable by the processor to instruct the system” represent sub components of a general computer and they are not particular.
In conclusion, the above additional elements considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
In the Step 2B, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art. 
The limitations/elements “display”, “processor” and “memory” are well understood and routine and conventional elements in the art as disclosed by the prior art of record (see disclosures of Madasu and others in the list of prior art of record).
The claims 1-8, 10-18 and 21, therefore, are not patent eligible. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madasu (US 20210148213 A1), hereinafter ‘Madasu’ in view of Ueto (JP 2011123187 A), hereinafter “Ueto’ and Halsey (US 20180188403 A1), hereinafter ‘Halsey’.
As per claim 1, Madasu discloses the claim as follows.
	A method comprising: (method [abs], methodologies [0024], a computer-implemented method [0095])
	receiving multi-channel time series data of drilling operations for accessing a reservoir; (drilling operations, real-time data for input variables [abs, Fig. 1-2], drilling rate time series [0043], real - time data including current values of the controllable parameters may be collected at the wellsite during each of stages 402a , 402b, and 402c, The real-time data may be multidimensional temporal data, e.g. , drilling data samples captured with depth over a time series [0048, Fig. 4], equivalent to receiving multi-channel time series data of drilling operations).

Madasu further discloses 
	training a deep neural network using the multi-channel time series data to generate a trained deep neural network wherein the deep neural network comprises at least one recurrent unit; (A neural network model is trained, the trained neural network model [abs], recurrent DNN architecture for filtering noise from the real - time data used to train the recurrent DNN [0013, Fig. 9], training or retraining the neural network model [0024],  simulations, simulate  [0052], simulation operations for optimizing the response value and controllable parameter values using neural network model 400 [0056, Fig. 3], equivalent to use a trained deep neural network as part of simulation) and 
	simulating a drilling operation to generate a simulation result; (above described modeling and simulation operations … the response value … using neural network model 400 … based on the real - time data acquired, The response value … may be stored as output data 324 [0055, Fig. 3]).

However, Madasu is silent regarding use of a model as part of computational simulator and simulating an operation using the computational simulator.

Ueto discloses use of model as part of computational simulator (an operation simulator, using actual equipment data and accurately simulates the operational state or … response of the actual equipment [abs], simulation model in the process simulator, dynamic model [pg. 2 line 33-pg. 15]) and simulating an operation using a simulator (simulator, simulating the response of the actual plant and the actual machine monitoring control device based on the input data [pg. 11 line 26-27])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Madasu in view of Ueto to generate a trained deep neural network as part of a computational simulator and simulating a drilling operation using the computational simulator for detailed analysis and/or future prediction of an operation of a complex dynamic drilling system (Ueto- detailed analysis, predict the future operating [pg. 2 line 3-11]) (Madasu - the drilling operator may need to constantly monitor and adjust various parameters to account for changes in downhole conditions as the wellbore is drilled through different layers of the formation. However, this may prove to be difficult due to the complexity of the underlying physics and engineering aspects of the drilling process in addition to the inherent uncertainty of the data captured [0004]).

Madasu further discloses rendering the simulation result to a display. (representation of the wellsite data may be displayed using any of various display techniques [0031-0032], GUI, display [0044], of the operating variable as a response value [0048], response value of the operating variable [0049-0051], operating variable [0053], a neural network model is trained to produce an objective function defining a response value of at least one operating variable, The selected operating variable may be, or example and without limitation, ROP and / or HMSE [0070], a response value for the at least one operating variable is estimated, operations in blocks … may be repeated for the next stage of the drilling operation using the retrained neural network model [0071-0076, Fig. 10], plot graphs [0078, Fig. 12A and 12B]).
However, the combined prior art is silent regarding “simulating a drilling operation to generate a simulation results in a latent space”, “reducing dimensionality of the latent space to generate a reduced space”, “rendering the simulation result in the reduced space to a display” and is not explicit on “wherein the simulation result is represented as a future physical state, associated with the drilling operation, with respect to one or more past physical states”.

Halsey discloses simulating an operation to generate a simulation results in a latent space (disposing the production data  … into a feature space, determining a region of interest within the feature space, perform a hydrocarbon operation [0013, Fig. 1 106], simulate each of the two or more reservoir models with the hydrocarbon operation being performed to create simulation results, transforming the … data set to alter, or preferably lessen, dimensionality of the feature space, prior to disposing the … data set … into the feature space [0016]),
	reducing dimensionality of the latent space to generate a reduced space; (dimension reduction method [0049,0082], reduce the feature space [0051])
	and rendering the simulation result in the reduced space to a display, (visual display … used to assist the selection of the feature space [0049], displaying the simulation results [0065])
	wherein the simulation result is represented as a future physical state, associated with the drilling operation, with respect to one or more past physical states. (simulation results, involve computing a prediction related to the resource extraction based on a reservoir model, reservoir simulation … involve … execution of a reservoir – simulator computer program [0037], modeling and simulation … support … business decisions … whether to drill a new well, or a location for a new well [0040], from the simulation results , the desirability of the hydro carbon operation may be determined [0044],
simulations are per formed once with the hydrocarbon operation being performed and once without the hydrocarbon operation being performed for each of the respective reservoir models. Once the simulations are performed, a metric for the hydrocarbon operation is determined based on a comparison of the results [0065]).

Ueto also discloses simulating physical operation state covering initial and complete state (simulated operational state … of the actual equipment [abs], initial state [pg. 4 line 25], the operation state of the actual machine is “apparatus … complete” state [pg. 5 line 5-9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of  Halsey and Ueto to simulate a drilling operation using the computational simulator to generate a simulation result in a latent space; reduce dimensionality of the latent space to generate a reduced space; and render the simulation result in the reduced space to a display, wherein the simulation result is represented as a future physical state, associated with the drilling operation, with respect to one or more past physical states for detailed analysis and/or future prediction of an operation of a complex dynamic drilling system.


As per claims 17 and 19, Madasu discloses the claim as follows.
For claim 17 only:	
	A system comprising: (system [abs], automated control system [0021])
	a processor;  memory accessible by the processor; processor-executable instructions stored in the memory and executable to instruct the system to: (computer system 1300 [0080, Fig. 13], showing processor storage, memories)

For claims 19 only: 
	One or more computer-readable storage media comprising processor- executable instructions to instruct a computing system to: (The surface computer system 240 operates in accordance with computer - executable instructions, which may be stored on a computer - readable storage medium, to monitor and  control the drilling operation [0030], various memory units , processing unit(s) 1312 retrieves instructions to execute and data to process in order to execute the processes of the subject disclosure [0082, Fig. 13])

For both claims:
	receive multi-channel time series data of drilling operations; (drilling operations, real-time data for input variables [abs], drilling rate time series [0043], real - time data including current values of the controllable parameters may be collected at the wellsite during each of stages 402a , 402b, and 402c, The real - time data may be multidimensional temporal data, e.g. , drilling data samples captured with depth over a time series [0048, Fig. 4], equivalent to receiving multi-channel time series data of drilling operations).

Madasu in view of Ueto and Halsey further discloses the remaining claim limitations as shown in the above claim 1.
As per claim 2, Madasu, Ueto and Halsey disclose claim 1 set forth above.
Madasu further discloses controlling an actual drilling operation using the simulation result. (simulation operations [0055], provide the estimated values of the controllable parameters  to well controller … for performing one or more stages of the drilling operation at the wellsite [0057])

As per claim 13, Madasu, Ueto and Halsey disclose claim 1 set forth above.
Madasu further discloses the multi-channel time series data of the drilling operations are for drilling operations performed with respect to an environment using equipment wherein the environment and the equipment form a dynamic system (multi-dimensional … drilling data … time series [0048, Fig. 4], drilling operations, real-time data for input variables [abs], drilling rate time series [0043], drilling equipment, form the borehole 108 through the formation [0027], an automated control system for steering a drill bit along the well path by mathematically coupling the neural network model with the real-time drilling data and various non - linear discontinuous constraints [0024]).

As per claim 14, Madasu, Ueto and Halsey disclose claim 13 set forth above.
Ueto discloses the use of computational simulator in claim 1.
Madasu further discloses simulating dynamic behavior of the dynamic system. (simulate forces, simulate vibration, simulate the injection of drilling fluid [0052]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Madasu to configure computational simulator and simulate dynamic behavior of the dynamic system for an accurate system simulation and prediction of the operation of complex and dynamic drilling system.

As per claims 18 and 20, Madasu, Ueto and Halsey disclose claims 17 and 19 set forth above.
Madasu further discloses, based on the simulation result, to control at least one piece of equipment to perform at least part of a drilling operation. (simulation operations [0055], provide the estimated values of the controllable parameters  to well controller … for performing one or more stages of the drilling operation at the wellsite [0057]; control the direction and/or orientation of drill bit 102 … the monitoring and control of the drilling operation … performed automatically, without any user intervention, by well engineering application [0032])

	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Madasu, Ueto and Halsey in view of Moran (US20070185696A1), hereinafter ‘Moran’.
As per claim 3, Madasu, Ueto and Halsey disclose claim 1 set forth above.
Madasu further discloses correlation between simulation result and physical operating variable associated with the drilling operation (operating variable, ROP and/or HMSE [0070], examples of operating variable; values of rate of penetration ‘ROP’ as predicted using a SWNN model relative to the actual ROP values [0077, Fig. 11-D]; showing a comparison between predicted ROP values and normalized actual ROP values [0078, Fig. 12A-B], equivalent to correlating simulation result to a physical drilling operating variable), but is silent regarding correlating with physical state.

Moran discloses determining physical state associated with the drilling operation through simulation (simulation … used to generate output information at 294 characterizing the performance of the drilling tool assembly drilling … under the selected drilling conditions [0103, Figs. 7A-D]; when real-time drilling data is input into vibrational ANN 607, the ANN may process the data … and provide an analysis of real-time drilling conditions, equivalent to drilling states [0153], ‘two-part’ mechanics analysis, state [0085], iteratively calculating the static state of the drilling tool assembly 232 [0087]).

Ueto discloses the future operation state’s prediction (future operation state, status [pg. 2 line 3-11, pg. 10 line 1-5, line 26-29]).
 
Halsey also discloses future prediction on the production data (provide a more accurate future prediction based on the past production data [0005])
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Moran, Ueto and Halsey to correlate the simulation result to  the future physical state associated with the drilling operation for an accurate system simulation and prediction of an operation of a complex and dynamic drilling system (Moran – optimization predictions … may not be accurate as simulations, Simulation methods have been previously introduced which characterize either the interaction of a bit with the bottom hole surface of a wellbore or the dynamics of BHA [0019-0029]).

As per claim 4, Madasu, Ueto, Halsey and Moran disclose claim 3 set forth above.
Moran further discloses the drilling state is selected from a plurality of pre-defined drilling conditions (selected drilling conditions [0103, Figs. 7A-D]; based on the stored drilling parameters and conditions, and provide an analysis of real-time drilling conditions, equivalent to drilling states [0153], a database of stored drilling conditions [0512], state of drilling tool [0085, 0087])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Moran to select the physical state from a plurality of pre-defined physical states for an accurate system simulation and prediction of an operation of a complex and dynamic drilling system.

As per claim 10, Madasu, Ueto and Halsey disclose claim 1 set forth above.
Halsey further discloses the feature space reduction using PCA analysis (feature space construction, different approaches to feature space construction may be used . The
dimensionality of the feature space may decrease or increase through transformation of data vectors, tailored principal component analysis ( PCA ) … may be used [0051])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Halsey to apply a principal component analysis process in dimensionality reduction for an efficient computation simulation and evaluation of an operation of a complex and dynamic drilling system.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Madasu, Ueto, Halsey, Moran in view of Ertas (US20120123757A1), hereinafter ‘Ertas’.
As per clam 5, Madasu, Ueto, Halsey, Moran disclose claim 3 set forth above.
Madasu further discloses displaying graphics of the wellsite by visually monitoring or tracking different stages of the drilling operation along the planned path of the well [0031] and Moran also discloses use of graphics display of drilling and desired parameters calculated during drilling.

However, the set forth combined prior art is silent regarding rendering a graphic of the physical state associated with the drilling operation to the display within the reduced space.

Ertas disclose rendering a graphic of the physical state associated with the drilling operation to the display within a dimensional space (display [0082], display, normalized factors [0119], amplitude ratio, severity level [0120] display, severity, normalization factor [0137], a two-dimensional plot 600 illustrates an evolving time-trace of the point (TSE, MSE), For simplicity, four regions are generally specified: Normal 610, Stick-slip 630, Whirl 620, and Combined Stick-slip/Whirl 640, transition [0152] [0153], equivalent to physical states within a dimensional space).

Halsey discloses the reduced space (dimension reduction method [0049,0082], reduce the feature space [0051]) and rendering the simulation result in the reduced space to a display, (visual display … used to assist the selection of the feature space [0049], displaying the simulation results [0065]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Ertas to render a graphic of the physical state associated with the drilling operation to the display within the reduced space for an accurate system simulation and prediction of an operation of a complex and dynamic drilling system.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madasu, Ueto, Halsey, Moran, Ertas in view of Dull (US 20130013543 A1), hereinafter ‘Dull’.
As per clam 6, Madasu, Ueto, Halsey, Moran, Ertas disclose claim 5 set forth above.
The set forth combined prior art is silent regarding the latent space associated with one of the at least one recurrent units.

Dull discloses the dimensional space of recurrent hidden layer (state space of recurrent hidden layer, dimension [0021], a recurrent neural network [0011]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Dull to disclose the latent space associated with one of the at least one recurrent units for an efficient simulation and display of an operation of a complex and dynamic drilling system.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Madasu, Ueto,  Halsey in view of L-M (US 20190034558 A1), hereinafter ‘L-M’.
As per claim 7, Madasu, Ueto and Halsey disclose claim 1 set forth above.
The set forth combined prior art is silent regarding at least one of the at least one recurrent unit comprises a forget gate long short-term memory unit.

L-M discloses at least one RNN includes a forget gate long short-term memory unit (One type of RNN is a Long Short-Term Memory (LSTM) neural network [0006],  recurrent neural network can include memory cells with one or more gates, “forget 0” gate can include 120 nodes in a hidden layer of the recurrent neural network [0130])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of L-M to disclose at least one of the at least one recurrent unit comprises a forget gate long short-term memory unit for an efficient computational simulation of an operation of a complex and dynamic drilling system.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Madasu, Ueto in view of Numaoka (US 6526167 B1), hereinafter ‘Numaoka’.
As per claim 8, Madasu, Ueto and Halsey disclose claim 1 set forth above.
Madasu further discloses displaying graphics of the wellsite by visually monitoring or tracking different stages of the drilling operation along the planned path of the well [0031] and the use of recurrent units (recurrent deep neural network ‘DNN’ [0011, 0059, 0061, Fig. 7]), but does not explicitly recite the rendering the simulation result to a display comprises processing output of one of the at least one recurrent unit.

Numaoka discloses displaying output of one of the at least one recurrent unit to a display (the output nodes of recurrent neural network 121, outputs the corresponding output node number as "ref" to the image display section 33 [col 10 line 39-46]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Numaoka to process output of one of the at least one recurrent unit and render to a display for an effective computational simulation and evaluation of an operation of a complex and dynamic drilling system.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Madasu, Ueto, Numaoka, Dull in view of Cohen (US20060221081A1), hereinafter ‘Cohen’.
As per claim 11, Madasu, Ueto and Numaoka disclose claim 8 set forth above.
The set forth combined prior art already discloses producing the reduced space in claim 1.
However, the set forth combined prior art is silent regarding generate a plurality of graphics and rendering an animation of the graphics to the display.

Cohen discloses generating a plurality of graphics and rendering an animation of the graphics to the display (graphics animation, linking the representation of an event driven system [abs], running animation, driving simulation [0010], 3 dimensional … space, dynamics are described in the event driven engine [0173]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Cohen to generate a plurality of graphics and render an animation of the graphics to the display with respect to the reduced space for an efficient computational simulation and evaluation of an operation of a complex and dynamic drilling system.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Madasu, Ueto, Halsey in view of Moran and Yang (CN 108363361 A), hereinafter ‘Yang’.
As per claim 12, Madasu, Ueto and Halsey disclose claim 1 set forth above.
Madasu further discloses displaying simulation result and physical operating variable associated with the drilling operation (representation of the wellsite data may be displayed using any of various display techniques [0031-0032], GUI, display [0044], operating variable, ROP and/or HMSE [0070], examples of operating variable; values of rate of penetration ‘ROP’ as predicted using a SWNN model relative to the actual ROP values [0077, Fig. 11-D]; showing a comparison between predicted ROP values and normalized actual ROP values [0078, Fig. 12A-B], equivalent to correlating simulation result to a physical drilling operating variable), but is silent regarding 
	displaying within a series of graphics that form an animation of the one or more past physical states and the future state associated with a plurality of drilling operations.

Ueto also discloses simulating physical operation state covering initial, future state and complete state (predict the future operating [pg. 2 line 3-11], simulated operational state … of the actual equipment [abs], initial state [pg. 4 line 25], the operation state of the actual machine is “apparatus … complete” state [pg. 5 line 5-9]). 

Moran discloses determining physical state associated with the drilling operation through simulation (simulation … used to generate output information at 294 characterizing the performance of the drilling tool assembly drilling … under the selected drilling conditions [0103, Figs. 7A-D]; when real-time drilling data is input into vibrational ANN 607, the ANN may process the data … and provide an analysis of real-time drilling conditions, equivalent to drilling states [0153], ‘two-part’ mechanics analysis, state [0085], iteratively calculating the static state of the drilling tool assembly 232 [0087])

Yang discloses displaying within a series of graphics that form an animation of physical states associated with a plurality of dynamic operations (dynamically displaying machine operation flow [abs], machine operation process dynamic display system, state display module, graphics, generate animation … presenting each operation … of the machine … in time series by the graphics … in a dynamic manner [pg. 4 line 24-33]).
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Moran and Yang to rendering a graphic based on the simulation result to the display within a series of graphics that form an animation of the one or more past physical states and the future physical state associated with a plurality of drilling operations for an accurate animation display of system states and an effective evaluation of a complex and dynamic drilling operation.

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madasu, Ueto and Halsey in view of Newberger (US 20180052078 A1), hereinafter ‘Newberger’.
As per claim 15, Madasu, Ueto and Halsey disclose claim 1 set forth above.
Madasu further discloses a use of controller for well operation control (system, well controller [0037, Fig. 3], provide the estimated values of the controllable parameters to well controller 316 of the well planner 310 for performing one or more stages of the drilling operation at the wellsite [0057]).

However, the set forth combined prior art is silent regarding calibrating a controller using the simulation result to generate a calibrated controller.

Newberger discloses calibrating a controller using the simulation result (controller calibration … using simulating the road [0015])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Newberger to calibrate a controller using the simulation result to generate a calibrated controller for an accurate operation of a complex and dynamic drilling system.

As per claim 16, Madasu, Ueto, Halsey and Newberger disclose claim 15 set forth above.
Newberger discloses the calibrating of the controller using simulation. (controller calibration … using simulating the road [0015])

Madasu discloses the control of drilling operation using a controller (system, well controller [0037, Fig. 3], provide the estimated values of the controllable parameters to well controller 316 of the well planner 310 for performing one or more stages of the drilling operation at the wellsite [0057])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Newberger to control at least one drilling operation using the calibrated controller for an accurate operation of a complex and dynamic drilling system.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Madasu, Ueto and Halsey in view of Zhang (CN 106919977 A), hereinafter ‘Zhang’.
As per claim 21, Madasu, Ueto and Halsey disclose claim 1 set forth above.
Madasu already discloses
	training a deep neural network using the multi-channel time series data to generate a trained deep neural network wherein the deep neural network; (A neural network model is trained, the trained neural network model [abs], recurrent DNN architecture for filtering noise from the real - time data used to train the recurrent DNN [0013, Fig. 9], training or retraining the neural network model [0024],  simulations, simulate  [0052], simulation operations for optimizing the response value and controllable parameter values using neural network model 400 [0056, Fig. 3], equivalent to use a trained deep neural network as part of simulation) and 
	simulating a drilling operation to generate a simulation result; (above described modeling and simulation operations … the response value … using neural network model 400 … based on the real - time data acquired, The response value … may be stored as output data 324 [0055, Fig. 3]), but the combined prior art is silent regarding use of fully connected components to generate future multi-channel time series data points.

Zhang discloses use a hidden fully connected components to generate future data
(node, layers are fully connected, future information [pg. 3 line 38-pg. 4 line 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Zhang to process the simulation result in the latent space using fully connected components to generate future multi-channel time series data points and receiving the future multi-channel time series data points as input to the trained deep neural network to generate another simulation result for an accurate operation of a complex and dynamic drilling system based on the simulation result and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was filed before the effective filing date to rearrange the sequence order of the limitations, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Johnson (US 20160231716 A1) discloses visual display of state transition of physical states of the system simulating neural network (a method for optimizing and controlling the physical and business aspects of an industrial system, simulation [abs], steady-state operation of the plant [0022, Fig. 1], model, neural network [0043], simulation engine [0044-0045, 0047], displayed in a graph … or other visual tool [0084], simulation, past and current states of the system [0088], transitions … between states occur as an output of the system simulation [0106]).
	Kastrup (US 20100302129 A1) also discloses visual display of state transition of physical states of the system simulating neural network (visual display [0002, 0006, 0008-0009, 0049-0050], simulation [0024, Fig. 12A-12B, 0045, 0048, Figs. 10A and B], state transition, future, past neural network [0053]], operation of the system , state transition [claim 4. 20]).
	Dashevskiy (US 20040256152 A1) discloses a drilling control system which provides advisory actions for optimal drilling. Such a system or model utilizes downhole dynamics data and surface drilling parameters, to produce drilling models. The drilling models can be either static or dynamic. In one embodiment, the simulation of the drilling process uses neural networks to estimate some nonlinear function using the examples of input-output relations produced by the drilling process [abs].

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865